 In the MatterOfMERCHANTS REFRIGERATING COMPANY,'EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL,PETITIONERandJOSEPH DARWIN, SAMUELENLOW,JAMESVOLDINGAND RICHARD FIRST, INDIVIDUALS,PETITIONERSCase Nos. 14-RC-2 and 14-RD-5.-Decided July 27, 1948DECISIONANDORDERUpon petitions filed, a hearing was held in the above consolidatedcases, before a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the hearing, the Interna-tional Brotherhood of Electrical Workers, hereinafter referred to asIBEW, made a motion to withdraw its RC (or certification) petition.The hearing officer referred this motion to the Board.Followingthe IBEW's motion, the International Union of Operating Engineers,AFL, Intervenor, hereinafter referred to as Engineers, made a motionto dismiss the RD (or decertification) petition.This motion was alsoreferred to the Board.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The Engineers contends that its contract with the Employer is abar to this proceeding. In 1946, the Employer and the Engineersexecuted a contract with an anniversary date of November 30, 1947,and a 30-day automatic renewal clause.On August 26, 1947, theIBEW timely filed its RC petition. On December 17, 1947, afterthe automatic renewal date but during the pendency of the RC peti-tion, the RD petitioners filed their petition for decertification with theBoard.On December 19, 1947, and again at the hearing, the IBEW1The -name of the Employer appears-as amended at the hearing.The original name wasthe St. Louis Refrigerationand Cold Storage Company-.78 N. L.R. B., No. 65.528 MERCHANTS REFRIGERATING COMPANY529requestedleave to withdraw its RC petition.The Engineers there-upon movedat the hearing that the RD petition be dismissed, upon theground that it was subject to a contract bar. In support of its motionto dismiss, the Engineers urges that the timeliness of the RD petitionso faras the contract is concerned, is conditioned upon the pendency ofthe earlierand timely RC petition; 2 and that, assumingthe Boardpermits the withdrawal of the RC petition, the contractmust neces-sarily bar the untimely petition for decertification.The Board customarily permits the withdrawal of representationproceedings provided that it does not prejudice the rights of inter-venors in such proceedings.3There being no intervenors with respectto the representation petition filed by the IBEW,we see no reasonfor departing from our usual policy in the present instance.More-over, the RD Petitioners are not pressing for immediate action by theBoardwith respect to their petition .4Accordingly, the IBEW'srequest for leave to withdraw its petition is hereby granted.As thewithdrawn petition no longer can be said to raise a question concern-ing representation, we find that the renewed contract between theEngineersand the Employer now operates as a bar to the petition fordecertification filed after the automatic renewal date.5We find that no question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act, and, accord-ingly, we shall dismiss the petition for decertification.ORDERIT IS HEREBY ORDERED that the petition for decertification filed byJoseph Darwin, Samuel Enlow, James Voiding, and Richard First,Individuals, (Case No. 14-RD-5) be, and it hereby is, dismissed.2The Board has held that a petition untimely filed with respect to an existing contractwill nevertheless be processed where the filipg occurred during the pendency of anotherpetition timely filed.Matter of Humble Oil d Refining Company,3Matter of Underwriters Salvage Company of New York,76 N L R B. 601*Since the hearing the Board has received a request from the RD Petitioners for an indefi.nitd delay of action in this case in order that an attempt may be made to work out anagreement regarding representation with the Engineers.5Matter of North Range Mining Company,47 N. LR B 1306,Matter of CentralOhioLight & Power Company,69 N. L. R B. 625.